Case 7:18-cv-00113 Document 123 Filed on 03/26/21 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 29, 2021
                                                                Nathan Ochsner, Clerk
Case 7:18-cv-00113 Document 123 Filed on 03/26/21 in TXSD Page 2 of 2
